Citation Nr: 1447982	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disorder, claimed as secondary to the service-connected lumbar spine degenerative joint disease (DJD).  

2.  Entitlement to service connection for a left upper extremity disorder, claimed as secondary to the service-connected lumbar spine DJD.  

3.  Entitlement to a compensable rating for left foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to July 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2014.  A transcript is of record.  The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

During his May 2014 hearing, the Veteran appeared to be raising the issue of entitlement to service connection for a neck or cervical spine disorder.  As this issue has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The claims for service connection are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for entitlement to a compensable rating for left foot plantar fasciitis.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable rating for left foot plantar fasciitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to a compensable rating for left foot plantar fasciitis.  See VA Form 21-4138; see also hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to a compensable rating for left foot plantar fasciitis is dismissed.


REMAND

The Veteran seeks service connection for disorders affecting his bilateral upper extremities, which he contends are the result of his service-connected lumbar spine DJD.  The Veteran was scheduled for a VA examination in conjunction with these claims in August 2010.  At that time, his service-connected lumbar spine and left foot disabilities were also evaluated.  The examiner reported that "at the time of orthopedic evaluation, the veteran had no orthopedic complaints and no orthopedic impairments with regards to both arms.  The veteran had declined and had refused an orthopedic physical examination of both arms.  The veteran did have complaints of a neurologic condition of both arms for which the veteran was referred to Dr. Patil, a neurologist for a neurological evaluation."  No neurological VA examination has been conducted in conjunction with these claims and this must be rectified on remand.

At this juncture, the Board notes that the Veteran's complaints made in regards to his right upper extremity were diagnosed as moderately severe nonfocal right ulnar mononeuropathy and chronic right C7 radiculopathy; no evidence of C8-T radiculopathy, on a December 2009 VA electromyography/nerve conduction velocity (EMG/NCV).  An October 2012 VA orthopedic follow up visit note documents an assessment of chronic right upper extremity C6-T1 radiculopathy.  The October 2012 VA note documents that it was the examiner's belief that most of the Veteran's complaints are from his neck.  A prior May 2010 VA orthopedic follow up visit note documented the examiner's belief that the Veteran's shoulder and arm complaints were secondary to cervical radiculopathy.  

As the claims are being remanded for the foregoing reasons, updated VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

All disorders of the right and left upper extremities should be identified.  The examiner must address the following questions: 

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine disability caused any right and/or left upper extremity disorder, to include the previously diagnosed moderately severe nonfocal right ulnar mononeuropathy and right upper extremity radiculopathy?

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine disability aggravated (i.e., caused an increase in severity of) any right and/or left upper extremity disorder, to include the previously diagnosed moderately severe nonfocal right ulnar mononeuropathy and right upper extremity radiculopathy?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of upper extremity impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Review the electronic claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


